Exhibit 10.26

Outside Director Compensation

Directors who are not employees of the Company or its subsidiaries receive an
annual retainer fee of $100,000. The Lead Director receives an additional
retainer fee of $15,000. Chairpersons of the Compensation Committee and the
Governance & Nominating Committee receive an additional $10,000 retainer fee,
and the Chairperson of the Audit Committee receives an additional $20,000
retainer fee. Non-employee directors also receive retainer fees for membership
on the Compensation, Audit and Executive Committees. Committee member retainers
are $10,000 for Compensation Committee members and $15,000 for Audit Committee
and Executive Committee members. All retainers are paid in arrears in quarterly
installments.

Stock options are granted to non-employee directors from time to time. These
grants are typically made at the time the director joins the Board and each time
the director is re-elected by the shareholders to serve a new term. Ten-year
options to purchase 3,700 shares of the Company’s common stock were granted to
each of the non-employee directors that were re-elected to the Board in fiscal
2007. These options vest on the first anniversary of the date of grant.
Directors are also reimbursed for travel and other expenses related to
attendance at Board of Directors and committee meetings and educational seminars
approved in advance by the Governance and Nominating Committee.